Case 1:19-cv-00362-BLW Document1 Filed 09/19/19 Page 1 of 3

PAMELA S. HOWLAND

Idaho State Bar No. 6177

IDAHO EMPLOYMENT LAWYERS, PLLC
1112 W. Main Street, Suite 105

Boise, ID 83702

Telephone (208) 484-8921

Facsimile: (208) 534-7445

Email: phowland@idemploymentlawyers.com

Attorneys for Canyon County, Idaho, Defendant

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

MIGUEL G. AMAYA, an individual,
Plaintiff,
V.

CANYON COUNTY, IDAHO, a political
subdivision of the State of Idaho,

Defendant.

 

 

Case No.

NOTICE OF REMOVAL

Defendant Canyon County, Idaho, by and through its counsel, Idaho Employment

Lawyers, PLLC, hereby removes this action to this Court from the District Court for the Third

Judicial District of the State of Idaho, in and for the County of Canyon, on the grounds of federal

question jurisdiction. 28 U.S.C. §§ 1331, 1367, 1441(a). This Court has original jurisdiction

pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over related state claims pursuant to

28 U.S.C. § 1367. Removal is timely and this matter should be removed.

Pursuant to 28 U.S.C. § 1446(a), Defendant submits the following:

Notice of Removal - 1

 
Case 1:19-cv-00362-BLW Document1 Filed 09/19/19 Page 2 of 3

fi As of the filing of this Notice of Removal, no further proceedings have been had
in state court. Ex. A, Docket. Defendants have not yet answered or filed any other responsive
pleadings in the state court action. Howland Decl. at { 4.

Removal

8. This Court has original jurisdiction over this civil action because, based on the
Amended Complaint, Plaintiff is pursuing a claimed violation of the ADA, which arises under
the laws of the United States. 28 U.S.C. § 1331.

9, This Court has supplemental jurisdiction over Plaintiffs claimed violation of
Idaho state law because the alleged violation of the Idaho Human Rights Act is so related to
Plaintiff’s claim under the ADA as to be part of the same case or controversy. 28 U.S.C. § 1367.

10. This Court is the appropriate venue for removal because it is the federal district
court for the district and division where the above-described Canyon County state court case is
pending. See 28 U.S.C. § 1441 (a).

11. This Notice of Removal is being timely filed within 30 days of September 16,
2019, when Defendant accepted service of the Amended Complaint and Summons upon which
this removal is based. See 28 U.S.C. §§ 1441 (a), 1446.

12. As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
filed with the Canyon County District Court as an attachment to a pleading entitled, “Notice to
State Court of Removal to Federal Court.”

13. As required by 28 U.S.C. § 1446(d), and as affirmed in the attached Declaration
of Service, Defendant has served Plaintiff with this Notice of Removal and with its Notice to

State Court of Removal to Federal Court.

Notice of Removal - 3

 
Case 1:19-cv-00362-BLW Document1 Filed 09/19/19 Page 3 of 3

DECLARATION OF SERVICE
1 HEREBY CERTIFY that on the 19th day of September, 2019, I filed the foregoing
NOTICE OF REMOVAL electronically through the CM/ECF system, and caused a true and
correct copy of the foregoing to be served upon the following person(s) via electronic mail:

Eric S. Rossman

Erica S. Phillips

Matthew G. Gunn
Rossman Law Group, PLLC
350 N. 9" Street, Suite 500
Boise, ID 83702

(208) 331-2030

Email: rlg@rossmanlaw.com

/s/ Pamela S. Howland
Pamela S. Howland

Notice of Removal - 5

 
